 

FS Credit Real Estate Income Trust, Inc. [fscreit-8k_081718.htm]

 

Exhibit 10.2

 



 

AMENDED AND RESTATED EXPENSE LIMITATION AGREEMENT

THIS AMENDED AND RESTATED EXPENSE LIMITATION AGREEMENT (“Expense Limitation
Agreement”) is made as of August 17, 2018, by and among FS Credit Real Estate
Income Trust, Inc., a Maryland corporation (the “Company”), FS Real Estate
Advisor, LLC, a Delaware limited liability company (the “Adviser”), and Rialto
Capital Management LLC, a Delaware limited liability company (the
“Sub-Adviser”). This Expense Limitation Agreement amends and restates in its
entirety the Expense Limitation Agreement dated August 30, 2017, by and among
the Company, the Adviser and the Sub-Adviser.

WHEREAS, the Company operates, and intends to continue to operate, as a real
estate investment trust and offers one or more classes of common stock
(“Shares”) in a continuous public offering;

WHEREAS, the Adviser serves as investment adviser to the Company pursuant to a
second amended and restated advisory agreement between the Company and the
Adviser, dated August 17, 2018 (the “Advisory Agreement”); and

WHEREAS, the Sub-Adviser serves as sub-advisor to the Adviser pursuant to an
amended and restated sub-advisory agreement between the Adviser and the
Sub-Adviser, dated August 30, 2017 (the “Sub-Advisory Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the parties hereto agree as follows:

1.       

Expense Limitation.

(a)       

The Adviser and Sub-Adviser each agrees to waive reimbursement of and/or pay (or
to cause its affiliates to waive and/or pay) certain of the Company’s Ordinary
Operating Expenses (as defined below) to the extent necessary to ensure that the
Ordinary Operating Expenses for each class of Shares, as applicable, do not
exceed the percentage of average monthly net assets set forth on Exhibit A.

(b)       

The amount waivable and/or payable by the Adviser, Sub-Adviser or their
respective affiliates hereunder shall be determined as of the last day of each
fiscal quarter for the Company based on the annualized Ordinary Operating
Expenses for the Company for that fiscal quarter (prior to recording any
reimbursement pursuant to Section 2 hereof for that fiscal quarter). Any payment
due from the Adviser, Sub-Adviser or their respective affiliates under this
Section 1 shall be made within 30 days of the end of the Company’s applicable
fiscal quarter.

(c)       

“Ordinary Operating Expenses” for a class of Shares shall consist of all
ordinary expenses of the Company attributable to such class, including
administration fees, transfer agent expenses, fees paid to the Company’s
independent directors (the “Independent Directors”), loan servicing expenses,
administrative services expenses, acquisition-related expenses, and expenses
associated with legal, regulatory compliance and investor relations, but
excluding the following: (a) fees paid to the Adviser pursuant to the Advisory
Agreement, (b) interest expense and other financing costs, (c) taxes, (d)
distribution or stockholder servicing fees and (e) unusual, unexpected and/or
nonrecurring expenses of the Company.

(d)       

The methodology for determining the priority of expense waivers, deferrals and
payments and the amounts payable by each of the Adviser and Sub-Adviser shall be
set forth in a separate agreement between the parties.

   

 





2.       

Conditional Recoupment. Any waiver or reimbursement by the Adviser or
Sub-Adviser pursuant to this Expense Limitation Agreement shall be subject to
repayment by the Company on a quarterly basis within the three fiscal years of
the Company following the fiscal quarter of the Company in which the expenses
were paid or absorbed, if the Company is able to make the repayment without
exceeding its then-current expense limitation, if any, and the expense
limitation that was in effect at the time when the Adviser or Sub-Adviser waived
or reimbursed the Ordinary Operating Expenses that are the subject of repayment.
For the avoidance of doubt, any waiver or reimbursement made by the Adviser or
Sub-Adviser that has not be repaid within three fiscal years of the fiscal
quarter within which the Ordinary Operating Expense were waived or absorbed
shall be permanently waived by the Adviser and Sub-Adviser and shall not be
subject to reimbursement under this Expense Limitation Agreement. The amount
repayable to the Adviser or Sub-Adviser hereunder shall be determined as of the
last day of each fiscal quarter for the Company based on the annualized Ordinary
Operating Expenses for the Company for that fiscal quarter (prior to recording
any recoupment pursuant to this Section 2 for that fiscal quarter). Any
repayment due to the Adviser or Sub-Adviser under this Section 2 shall be made
within 30 days of the end of the Company’s applicable fiscal quarter.

3.       

Effective Date, Duration and Termination. This Expense Limitation
Agreement shall be effective as of the effectiveness of Post-Effective Amendment
No. 4 to the Company’s Registration Statement on Form S-11 (Registration
No. 333-216037) relating to the continuous offering of the Shares and shall
continue in effect for successive twelve-month periods provided that such
continuance is specifically approved at least annually by a majority of the
Independent Directors and by the mutual consent of the Adviser and Sub-Adviser.
Aside from its annual renewal, this Expense Limitation Agreement may not be
terminated by the Adviser or Sub-Adviser, but may be terminated by the
Independent Directors, on written notice to the Adviser and Sub-Adviser.
This Expense Limitation Agreement will automatically terminate if the Advisory
Agreement for the Company is terminated with such termination effective upon the
effective date of the Advisory Agreement’s termination. The Adviser’s and
Sub-Adviser’s right to repayment pursuant to Section 2 hereof shall survive the
termination of this Expense Limitation Agreement for any reason.

4.       

Miscellaneous.

(a)       

The captions of this Expense Limitation Agreement are included for convenience
only and in no way define or limit any of the provisions hereof or otherwise
affect their construction or effect.

(b)       

This Expense Limitation Agreement contains the entire agreement of the parties
and supersedes all prior agreements, understandings and arrangements with
respect to the subject matter hereof. Notwithstanding the place where this
Expense Limitation Agreement may be executed by any of the parties hereto, this
Expense Limitation Agreement shall be construed in accordance with the laws of
the State of Delaware. Nothing in this Expense Limitation Agreement shall be
deemed to require the Company to take any action contrary to the Company’s
Articles of Incorporation or Bylaws, as each may be amended or restated, or to
relieve or deprive the board of directors of the Company of its responsibility
for and control of the conduct of the affairs of the Company.

(c)       

If any provision of this Expense Limitation Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Expense Limitation Agreement shall not be affected thereby and, to this extent,
the provisions of this Expense Limitation Agreement shall be deemed to be
severable, and the remaining provisions of this Expense Limitation
Agreement shall be interpreted to give maximum effect to the intent of the
parties manifested thereby.

 2 

 





(d)       

No party hereto shall assign this Expense Limitation Agreement or any right,
interest or benefit under this Expense Limitation Agreement without the prior
written consent of the other parties hereto.

(e)       

This Expense Limitation Agreement may be amended in writing by mutual consent of
the parties. This Expense Limitation Agreement may be executed by the parties on
any number of counterparts, delivery of which may occur by facsimile or as an
attachment to an electronic communication, each of which shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Expense Limitation
Agreement to be executed in duplicate by their respective officers as of the
date first above written.

 

FS CREDIT REAL ESTATE INCOME TRUST, INC. 

 

By: /s/ Michael Forman     Name: Michael C. Forman   Title: Chief Executive
Officer               FS REAL ESTATE ADVISOR, LLC           By: /s/ Michael
Forman     Name: Michael C. Forman   Title: Chief Executive Officer            
  RIALTO CAPITAL MANAGEMENT LLC           By: /s/ Cory Olson     Name: Cory
Olson   Title: Executive Vice President  

 

   

 

 

EXHIBIT A

 

Class of Shares

Cap on Ordinary Operating Expenses

    (as a percentage of average monthly net assets)       Class D Shares   1.50%
      Class M Shares   1.50%       Class I Shares   1.50%       Class T Shares  
1.50%       Class S Shares   1.50%       Class F Shares   1.50%       Class Y
Shares   1.50%



 



   

 